t c summary opinion united_states tax_court robert g and lana l gale petitioners v commissioner of internal revenue respondent docket no 2088-06s filed date robert g and lana l gale pro sese r craig schneider for respondent dawson judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the primary issue for decision is whether petitioners were insolvent within the meaning of sec_108 when the dollar_figure second mortgage on their home was canceled following the sale of the home in caused by the default on the first mortgage background some of the facts were stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in layton utah when they filed the petition in this case mrs gale is a homemaker and earns no income mr gale is employed by the bureau of land management in mr gale had back surgery and was out of work for several weeks he did not receive a pay check for some weeks consequently petitioners were unable to make the payments on two loans secured_by mortgages on their home a first mortgage held by first national mortgage first national and a second mortgage held by citibank first national notified petitioners that it 2in the notice_of_deficiency respondent also made adjustments to deductions for medical and dental expenses petitioners reported on schedule a itemized_deductions that are computed on the basis of the increase in petitioners’ adjusted_gross_income intended to foreclose on the loan and suggested that they contact a real_estate broker to arrange a short_sale on date petitioners sold the house for dollar_figure they incurred and paid settlement costs and taxes totaling dollar_figure paid the total dollar_figure balance outstanding on the first mortgage and paid dollar_figure of the total dollar_figure balance outstanding on the second mortgage citibank forgave the remaining dollar_figure outstanding on the second mortgage petitioners’ records show that petitioners’ assets and liabilities before the sale of the house were as follows assets house blazer cash accounts investments jewelry computer furniture appliances csrs pension thrift savings account totals dollar_figure big_number big_number -0- big_number big_number na na 3a short_sale in real_estate occurs when the outstanding loans against a property are greater than what the property is worth and the lender agrees to accept less than it is owed to permit a sale of the property which secures its note liabilitie sec_1st mortgage 2nd mortgage rc willey providian chase mastercard americredit medical medicine discover card texaco mrs gale’s student_loan dentist totals big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners purchased the blazer in date for dollar_figure mr gale estimated that the blazer was worth dollar_figure when the second mortgage was canceled he did not consult any publication showing used car values petitioners’ records do not show the value of mr gale’s csrs pension benefit or thrift savings account at the time the second mortgage was canceled mr gale believed that had he retired in his csrs pension benefit would have been approximately dollar_figure per month mr gale contributed to a thrift savings account from about to he did not make any contributions to his thrift savings account after in mr gale borrowed from his thrift savings account to make the downpayment on the house petitioners employed julie k young of jky tax service to prepare their form_1040 u s individual_income_tax_return petitioners jointly filed the return prepared by ms young petitioners did not report the dollar_figure discharge_of_indebtedness as income on the return citibank sent petitioners a form 1099-c cancellation of debt reporting the dollar_figure discharge_of_indebtedness after petitioners received the form 1099-c ms young prepared and petitioners filed an amended_return that reported the dollar_figure as gain on the sale of their residence that was excludable from income a deficiency discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that such determinations are in error rule a 290_us_111 sec_7491 provides that the burden_of_proof as to factual matters shifts to the commissioner under certain limited circumstances petitioners do not fall within these limited circumstances and therefore the burden_of_proof remains with them generally discharge_of_indebtedness gives rise to gross_income to the obligor sec_61 see 531_us_206 sec_108 provides certain exceptions to this general_rule pursuant to one of these exceptions income_from_discharge_of_indebtedness is excluded from gross_income if the discharge occurs when the taxpayer is insolvent the amount of income_from_discharge_of_indebtedness excluded under sec_108 is not to exceed the amount by which the taxpayer is insolvent sec_108 for purposes of sec_108 the term insolvent means the excess of liabilities over the fair_market_value of assets sec_108 whether the taxpayer is insolvent and the amount by which the taxpayer is insolvent is determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge petitioners did not submit to respondent or to the court any contemporaneous_records or documents to establish the value of their assets or liabilities at the time the second mortgage was canceled the night before the trial petitioners created a list of their assets and liabilities from information stored on their computer petitioners relied upon that list and mr gale’s oral testimony as evidence of the value of assets owned and liabilities owed in immediately before the discharge having observed mr gale’s appearance and demeanor at trial we find his testimony to be honest forthright and credible immediately before the discharge_of_indebtedness without regard to mr gale’s csrs pension benefit and thrift savings account petitioners had liabilities of dollar_figure which exceeded the dollar_figure value of their assets by dollar_figure shown as follows assets blazer cash accounts investments jewelry computer furniture appliances total assets liabilitie sec_2nd mortgage rc willey providian chase mastercard americredit medical medicine discover card texaco mrs gale’s stud dentist total liabilities net liabilities dollar_figure big_number -0- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number although mr gale believes that his csrs pension benefit would have been about dollar_figure per month had he retired in he did not provide any statements related to the value of that pension or his thrift savings account on the date the second mortgage was canceled we have no way to accurately estimate the value of those assets on the date the second mortgage was canceled and petitioners have not established that the combined value of mr gale’s thrift savings account and csrs pension benefit was less than dollar_figure on that date consequently petitioners have failed to establish that they were insolvent when the debt was canceled and that the insolvency_exception of sec_108 applies we hold that petitioners’ income for includes dollar_figure from the discharge_of_indebtedness that was not reported on their return b accuracy-related_penalty sec_7491 places the burden of production on the commissioner with respect to the liability of any individual for any penalty addition_to_tax or additional_amount respondent contends that petitioners are liable for an accuracy-related_penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with evidence sufficient for us to sustain the sec_6662 penalty see 116_tc_438 as pertinent here sec_6662 imposes a 20-percent penalty on the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs an understatement is the excess of the amount of tax required to be shown on the tax_return over the amount of tax shown on the tax_return sec_6662 and is substantial in the case of an individual if the understatement exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the penalty under sec_6662 does not apply to any portion of an understatement_of_tax if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 reasonable_cause requires that the taxpayer exercise ordinary business care and prudence as to the disputed item see 469_us_241 the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement 115_tc_43 affd 299_f3d_221 3d cir sec_1_6664-4 income_tax regs to show good_faith reliance the taxpayer must show that the return preparer was supplied with all the necessary information and the incorrect return was a result of the preparer’s mistakes neonatology associates p a v commissioner supra pincite 59_tc_473 sec_1_6664-4 income_tax regs we are convinced that petitioners provided ms young with all the necessary information concerning the sale of their home and the cancellation of the second mortgage by citibank petitioners reasonably relied on ms young consequently we hold that petitioners are not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for respondent with respect to the deficiency and for petitioners with respect to the sec_6662 accuracy- related penalty
